 




EXHIBIT 10.6







HAYDEN IR










INVESTOR RELATIONS CONSULTING AGREEMENT










THIS CONSULTING AGREEMENT ("Agreement is made by and between Information Systems
Associates, Inc. (OTC Markets: IOSA) (Hereinafter referred to as the “Company”
or IIIOSN’), and Hayden IR and Stratcon Partners (hereinafter referred to as the
"Consultant" or "HIR").




EXPLANATORY STATEMENT




The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise} and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant's knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.
IOSA is entering this agreement with the understanding that Stephen Hart will be
the Company's primary interface and that any change in this must be approved by
IOSA in advance.




Program Objectives:




The program is designed to achieve these results through numerous activities as
described below in Sections II and III:




·

Increase trading volume

·

Increase contact with institutional investors.



·

Secure additional Sell-Side analyst research coverage.



·

Increase participation in investor conferences, including those sponsored by
investment banks.




NOW, THEREFORE, in consideration of their mutual) agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below the parties agree
as follows:




I.

CONSULTING SERVICES




1.1

HIR agrees that for a period of twelve (l2) months commencing on June l, 2013,
the Consultant will reasonably be available during regular business hours to
advise, counsel and inform designated officers and employees of the Company
about the various industries and businesses in which IOSA is engaged, financial
markets and exchanges, competitors, business acquisitions and other aspects of
or concerning the Company's business about which HIR has knowledge or expertise.




1.2

HIR shall render services to the Company as an independent contractor, and not
as an employee. An services rendered by HIR on behalf of the Company shall be
performed to the best of IHR's ability in concert with the overall business plan
of the Company and the goals and objectives of the Company's management and
Board of Directors.














--------------------------------------------------------------------------------

 




II.

SCOPE OF SERVICES/PROGRAMS/ACTIVITIES:




IUR will develop, implement, and maintain an ongoing stock market support system
for IOSA through a coordinated program of proactive telephone and non-deal
roadshow campaigns to expand awareness among all appropriate members of the
investment community, including stockbrokers, analysts, and micro-cap
portfolio/fund managers. The program will be predicated on accurate, deliberate
and direct disclosure and information flow from the Company and dissemination to
the appropriate investor audiences; we will expand your shareholder base by
marketing to the buyside directly as well as by marketing to the sellside and
pursuing research coverage as appropriate. Key information to be articulated to
the investing public includes:




·

A better understanding of the core growth opportunities and key drivers for the
end-market being addressed;

·

The extent of the Company's growth plans, capital requirements, and operating
leverage;

·

Establishing and articulating the key operating} growths and valuation metrics
that investors/shareholders should focus on to judge future performance.
Answering the question, "why should an investor invest in IOSA?

·

Differentiating IOSA from other product and service providers addressing the
asset management, inventory and data collection for the data center.




1.

PROFESSIONAL INVESTMENT COMMUNITY AWARENESS




A.

Conference calls/meetings arranged by HJR with JOSA in select cities (and at
compatible times) with executive management at IOSA. Target cities shall include
New York, Boston, Baltimore/Washington Metropolitan area, Philadelphia,
Greenwich/Stamford, Dallas, Houston, St. Louis, Denver) Atlanta,
Phoenix/Scottsdale, Chicago, Minneapolis, Milwaukee, Southern California, San
Francisco, and other select cities that express interest. Hayden has particular
strength in securing investor meetings beyond the traditional tier-1 markets
such as New York and Boston, and expects to focus initial efforts on those other
markets. Our mutual goal is to optimize when and where possible a mix of
approximately five to eight meetings in a single day and to combine contacts
when possible to maximize "throughput." HIR at a minimum will commit to
executing two (2) days of road shows per quarter. In addition to formal "road
shows” we will set up teleconference calls for management with interested
investors per management's availability as we find interest in-between/outside
of road shows.



B.

All interested parties will be continually updated of the Company’s progress via
phone conversations and through our fax/e-mail list for news releases.

C.

HIR will screen all investment firms for upcoming financial conferences, which
would be appropriate for IOSA. HIR will work through the proper channels with
the goal of receiving invitations for management to present at those conferences
which are relevant.




2.

SHAREHOLDER COMMUNICATIONS




A.

On a regular basis HIR will contact known key shareholders, research analysts,
and other prospective sources of capital markets support and gather perception
feedback for IOSA executive management on their views and expectations of
results, valuation, and management’s execution relative to expectations.

B.

HIR will open dialogue, expand and update a database of known and potential
shareholders and keep key investors informed once material developments are
reported.

C.

HIR will during the first 30 days of this agreement undertake an analysis of
IOSA 's financials and an operating metrics in detail and keep updated on these
metrics allowing interactions with new and current investors and articulating
the necessary information to assist professionals in completing their due
diligence.











--------------------------------------------------------------------------------

 




D.

HIR shall handle investor requests for timely information fulfillment via the
telephone and e­mail. HIR will have a knowledgeable senior professional
available during market hours to field and respond to all investor inquiries and
update the shareholder database accordingly. This is a time intensive service
that allows management to focus on executing while showing the Company is
shareholder friendly and proactive in its communication efforts.

E.

HIR will at the minimum provide same day fulfillment for all investor package
requests received prior to 4 p.m., EST with next day fulfillment received after
such time. Fulfillment will be provided electronically where possible and HIR
will work with IOSA in developing any and all either printed or electronically
developed approved investor materials.

F.

HIR shall assist IOSA with quarterly conference calls to accompany the release
of quarterly and annual financial results. HJR will assist with scripting these
calls and monitoring the continuity to ensure a smooth roll-out for investors.
HIR will further assist IOSA in working with third parties to facilitate any
recorded and printed transcripts and 8-K filings as part of IOSA regulatory
filing requirements.




3.

THE FINANCIAL PRESS




HIR will assist executive management in drafting and supporting IOSA in
delivering complete press releases on all material events as deemed by the
Company to the investing public. Executive Management and corporate counsel,
when required by IOSA’s press release policy and procedures, will approve all
press releases before they are sent to the wire. We have negotiated volume
discounts with a top-tier wire service vendor and shall pass through those
significantly discounted pricing plans on a wide range of services to IOSA. At
Company's discretion, HIR will disseminate news releases through a Broadcast Fax
and/or electronic mail (e-mail) to our established database of financial
professionals including: special situation analysts, brokers) fund managers,
individual investors, money managers, and current or prospective individual
shareholders who are already invested or have expressed an interest in IOSA.




4.

PUBLIC MARKET INSIGHT




Paramount to our collective efforts, HIR will discuss with executive management
the importance of establishing conservative expectations and how various
corporate actions may be perceived and impact the public market. HIR has the
capability to help assess acquisition candidates, discuss the financial impacts,
in addition to the longer term implications. We will assist executive management
in understanding the life cycle of the financial markets and how IOSA is
impacted directly and indirectly by different variables. The Team at HIR
leverages its collective expertise gained through representing over 200 public
companies to help our clients understand expectations, valuations, perceptions,
and investment methodologies utilized by investment professionals. We believe
this consulting aspect of our business is extremely valuable for management to
optimize key opportunities and to avoid pitfalls.




III.

INITIAL MARKETING OUTLOOK & DETAILED AGENDA




FIRST 30 DAYS






A.

 HIR shall undertake due diligence of IOSA to gain a deep understanding of the
Company. The due diligence shall include a review of the overall company,
including an interview with key executive management with a goal of developing
an understanding and analysis of the Company's operations, business plans,
financial forecasts, capital expenditure needs and cash flow projections, in
addition to any acquisition and expansion plans. HIR shall on a continuing basis
keep itself aware through analysis and discussion with executive management the
key developments and progress of the financial progress of the Company.



B.

HIR shall create a two-page Corporate Profile, which clearly articulates the
current business and financial position, as well as the strategy for future
growth. This is an important marketing piece for investors to quickly learn
about the company. This shall be updated each month at the minimum. In the event
of a material event this shall be updated at the time of public disclosure.











--------------------------------------------------------------------------------

 




C.

HIR shall review, consult, and if needed edit IOSA’s Investor PowerPoint
presentation. HIR will incorporate research and feedback from conversations and
meetings to improve the Investor PowerPoint and message delivery. This shall be
updated at least once per quarter.

D.

HIR shall incorporate current investor list and past road show meetings into our
data base in order to call through to alert as to new developments, gather
feedback and engage.



E.

HIR will initiate an outreach program targeting key investment professionals
that will result in arranging conference calls and face-to-face investor
meetings for management with such targeted investment professionals. F. HIR will
initiate the introduction of IOSA through an outreach program to investment
professionals in conjunction with IOSA executive management.

G.

HIR shall in conjunction with (IOSA executive management identify key
conferences for 2013.




MONTH 2






A.

HIR will where and when possible formalize a press release calendar for the
coming three months with an emphasis on integrating and optimizing said releases
into coherent and strategic themes. HIR supported by IOSA executive management
shall create, edit and release accordingly.



B.

HIR shall continue to make introductions, augment, and expand its outreach
program to Investment professionals while seeding and confirming meetings for
road shows.



C.

HIR shall continue to target bankers, brokers, micro-cap fund managers, buy and
sell side analysts, and very high net worth investors that follow companies with
a similar sector-focus or financial profile as IOSA for introductions. HIR shall
on an ongoing basis continue this process so long as a relationship exists by
and between HIR and IOSA.



D.

Execute first road show or conference if already scheduled.




MONTH 3






A.

HIR shall continue to make additional introductions for investment professionals
on behalf of the Company.



B.

HIR shall follow-up and assist with due diligence efforts to convert
introductions to potential new shareholders. Schedule conference calls if
necessary and establish a pipeline of interest for next quarterly road show.




C.

HIR shall update the database to ensure that all press releases are being
e-mailed to all interested professionals. This includes the input of notes to
keep track of all investor correspondence and reminder calls to all investor
prior to earnings conference calls.



D.

HIR shall execute in conjunction with executive management a two-day road show
consisting of not less than five one-on-one and/or group meetings with qualified
investment professionals. (During the meetings and/or conference calls a member
of HIR will be available to facilitate the correspondence and assist with due
diligence). Management will be provided with a summary of feedback including
HIR’s suggestions for improvements on both the context and delivery of the
company’s investment thesis and strategic positioning.




A.

HIR shall target brokerage firms who hold conferences which would be applicable
for IOSA; establish a goal of having management present in at least two new
investor conferences during the twelve month period. We will also seek to have
the Company be included in "sell­ side" sponsored investor tours in the U.S.

B.

HIR shall target newsletter editors and publishers for a "Buy Recommendation".
Focus on Business Publications for appropriate stories on IOSA’s products,
competitive advantage and value proposition to investors.

C.

HIR shall book formal Road Shows each quarter, preferably just after earnings
are released and try to tie these with participation in conferences, and
positive news announcements.



D.

HIR shall schedule conference calls with interested investors outside of easy to
reach cities.














--------------------------------------------------------------------------------

 




HIR shall provide progress reports to senior management when appropriate to
evaluate achievements and make changes to the plan where necessary. We schedule
regular calls to update management on our efforts and download from management
any corporate events. Many of the above items will occur simultaneously but
certain items will have chronological priority over others. As IOSA evolves, the
appropriate approach to the market will be incorporated into the agenda for
optima] results.




IV.

CONTRACTUAL RELATIONSHIP




In performing services under this proposal, HIR shall operate as, and have the
status of an independent contractor. HIR agrees that all information disclosed
to it about the IOSA’s products, processes and services are the sole property of
IOSA, and it will not assert any rights of any confidential or proprietary
information or material, nor will it directly or indirectly, except as required
in the conduct of its duties.




V.

TERM




This agreement shall remain in effect for a period commencing on (he Effective
Date and terminating twelve months from the Effective Date of June I! 2013t with
a six month (6) months cancelation from either party. In the event that HIR
commits any material breach or violation of the provisions of a written
Agreement between HIR and IOSA, then, the Company has the right to terminate its
relationship with HIR any time during the Term. IOSA warrants that it will
provide its best efforts in complying with HIR in the performance of its duties
and obligations and to not unreasonably withhold information or access of IOSA's
executive management which could cause HIR to not fulfill its duties under its
obligations herewith.




VI.

COMPENSATION




Regarding compensation, it is our intention to propose parameters that are
mutually acceptable to both (GSA and HIR in order to accomplish our collective
mission. Based on a commitment of resources necessary to perform successfully on
behalf of IOSA for a period of 12 months, Hayden IR proposes the following
compensation terms:




Cash: Monthly consulting and services fee paid in advance of services each month
to Hayden IR will be $3,000 per month; the initial payment due in cash by June
30, 2013; subsequent to the first monthly payment, IOSA has the option to pay in
common shares valued at the lower of the trailing 5-day VWAP or the current bid
price on the last day of each month. Shares to be issued within 60 days of the
election.




·

Restricted Stock: 4,500,000 common shares to be issued (as per provided
instructions) at Effective Date of this agreement. No registration rights,
sellable under Rule 144. No anti-dilution rights.




Expenses: Only expenses that would ordinarily be incurred by the Client will be
billed back on a monthly basis. Applicable reimbursements would include:
creation, printing and postage for investor packages, fees for newswire
services, and fees for fax-broadcasting news releases. Any packages requiring
additional photocopying/printing will be billed back to the Client at cost (with
no mark-up). Any extraordinary items) such as broker lunch presentations) air
travel, hotel, ground transportation or media campaigns, etc. shall be paid by
the Client.




VII.

PRIOR RESTRICTION




HIR represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder HIR from performing the
services on behalf of the Company that HIR is herein agreeing to perform.
Neither HIR nor any consultant it utilizes in connection with the services
provided to Company shall provide any representation to a competitor of Company
during the term of this Agreement (including any extensions thereof) and for a
period of one year thereafter.














--------------------------------------------------------------------------------

 




VIII.

ASSIGNMENT




This Agreement is personal to HIR and may not be assigned in any way by HIR
without the prior written consent of the Company. Subject to the foregoing, the
rights and obligations under this Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, legatees, successors and permitted assigns of
HIR and upon the successors and assigns of the Company.




IX.

CONFIDENTIALITY




Except as required by law or court order, HIR will keep confidential any trade
secrets or confidential or proprietary information of the Company which are now
known to HIR or which hereinafter may become known to HIR and HIR shall not at
any time directly or indirectly disclose or permit to be disclosed any such
information to any person, firm, or corporation or other entity, or use the same
in any way other than in connection with the business of the Company and in any
case only with prior written permission of IOSA. For purposes of this Agreement,
"trade secrets or confidential or proprietary information" includes information
unique to or about the Company including but not limited to its business and is
not known or generally available to the public.




HIR shall return to Company all information and property of Company promptly
upon termination or expiration of this Agreement. This includes but is not
limited to, shareholder lists, investor packages, annual reports, annual
budgets, and any other documentation that was generated by or for IOSA during
our contractual engagement.




X.

GOVERNING LAW; VENUE; DEFAULT




10.1

This Agreement shall be governed by the laws of the state of Arizona, without
regard to its conflict of law provisions. Any claim or controversy arising under
or related to any of the provisions of this Agreement shall be brought only in
the state or federal courts sitting in Arizona. Each of the parties hereto
consents to the personal jurisdiction of the aforementioned courts and agrees
not to raise any objection to the laying of venue therein including, without
limitation, any claim of forum non convenience.




10.2

In the event that HJR commits any material breach of any provision of this
Agreement, as determined by the Company in good faith, the Company may, by
injunctive action, compel HIR to comply with, or restrain HIR from violating,
such provision, and, in addition, and not in the alternative, the Company shall
be entitled to declare HIR in default hereunder and to terminate this Agreement
and any further payments hereunder. HIR agrees to indemnify, hold harmless and
defend the Company, its directors, officers, employees and agents from and
against any and all claims, actions, proceedings, losses, liabilities, costs and
expenses (including without limitation, reasonable attorneys' fees) incurred by
any of them in connection with, as a result of and/or due to any actions or
inactions and/or misstatements by HIR, its officers, agents and/or employees
regarding and/or on behalf of the Company whether in connection with HIR's
performance of its obligations and/or rendering of services pursuant to this
Agreement or otherwise.




10.3

Since HIR must at all times rely upon the accuracy and completeness of
information supplied to it by the Company's officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend HIR, its
officers, agents, and employees at the Company's expense, against any proceeding
or suit which may arise out of and/or be due to any material misrepresentation
in such information supplied by the Company to HIR (or any material omission by
the Company that caused such supplied information to be materially misleading).














--------------------------------------------------------------------------------

 




XI.

SEVERABILITY AND REFORMATION




If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.




XII.

NOTICES




Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and Airborne), (ii) be deemed given when received, and (iii) in the case
of the Company, be mailed to its principal office at 819 SW Federal Highway,
Suite 206, Stuart, FL 33490, and in the case of HIR be mailed to Hayden IR,
15879 N. 80th Street, Scottsdale, AZ 85260 and Stratcon Partners, 155 West 68th
Street, #27E, New York, NY 10023.






XIII.

MISCELLANEOUS




13.1

This Agreement may not be amended) except by a written instrument signed and
delivered by each of the parties hereto.




13.2

This Agreement constitutes the entire understanding between the parties hereto
with respect to the subject matter hereof, and all other agreements relating to
the subject matter hereof are hereby superseded.




13.3

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile transmission or by e-mail
delivery of a “.pdf" format data file shall be given the same legal force and
effect as original signatures.




In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.




AGREED:




Hayden IR, LLC




By: _________________________

Mr. Brett Maas, Managing Partner




Stratcon Partners, LLC




By: _________________________

Mr. Hart, General Partner







Information Systems Associates, Inc.




By: _________________________

Mr. Adrian Goldfarb, President & COO
























